Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
 
Allowable Subject Matter
3.	Claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Hurt et al. (WO 2017/035370) disclose a method for hydraulically fracturing at least one first shale interval in the subsurface shale volume from the at least one primary lateral wellbore in the direction of the at least one assisting lateral wellbore to create at least a first fracture network, where the first fracture network is in fluid communication with the at least one assisting lateral wellbore.  The method further includes ultra-high resolution imaging and processes for determining reservoir production flow within the fractured network to the primary lateral wellbore; introducing at least one diagnostic agent into the at least one lateral wellbore through the fracture network and the at least one assisting lateral wellbore, introducing at least one treatment fluid into the at least one lateral wellbore and the fracture network for treating the at least one lateral wellbore and the fracture network with the treatment fluid, and imaging flow and changes of flow within the fracture network, but fails to anticipate or render obvious a method for determining a location and trajectory for a new wellbore relative to an adjacent wellbore, the method including the steps of: receiving, with the processor, pressure communication event identification data and pressure non-communication event identification data related to identification of a pressure communication event and a pressure non-communication event in a second wellbore penetrating the formation in response to the fracturing by the stimulation operation in the first wellbore, the pressure non-communication event comprising not sensing pressure communication in the second wellbore in response to the fracturing by the stimulation operation in the first wellbore, wherein pressure sensing is not in any wellbore extending from the second wellbore, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 14 is allowed because the closest prior art, Hurt et al. (WO 2017/035370) disclose a method for hydraulically fracturing at least one first shale interval in the subsurface shale volume from the at least one primary lateral wellbore in the direction of the at least one assisting lateral wellbore to create at least a first fracture network, where the first fracture network is in fluid communication with the at least one assisting lateral wellbore.  The method further includes ultra-high resolution imaging and processes for determining reservoir production flow within the fractured network to the primary lateral wellbore; introducing at least one diagnostic agent into the at least one lateral wellbore through the fracture network and the at least one assisting lateral wellbore, introducing at least one treatment fluid into the at least one lateral wellbore and the fracture network for treating the at least one lateral wellbore and the fracture network with the treatment fluid, and imaging flow and changes of flow within the fracture network, but fails to anticipate or render obvious a system for determining a location and trajectory for an infill wellbore relative to an adjacent wellbore, the system comprising: receiving pressure communication event identification data and pressure non- communication event identification data related to identification of a pressure communication event and a pressure non-communication event in the second wellbore in response to the fracturing, the pressure non-communication event comprising not sensing pressure communication in the second wellbore in response to the fracturing by the stimulation operation in the first wellbore, wherein the sensor is not disposed in any wellbore extending from the second wellbore, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857